Citation Nr: 9925889	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-41 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of 
radiation exposure during service claimed as difficulty 
swallowing food, aching shoulders, back and knee disorders, 
and hip replacements.

(The issue of entitlement to a waiver of recovery of an 
overpayment in the amount of $20,088.00, to include whether 
the debt was properly created, is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from October 1943 to 
January 1946.  This matter was previously before the Board of 
Veterans' Appeals (Board) from a decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By means of a decision dated in 
August 1997, the Board remanded this case for further RO 
action.  The RO has continued to deny the claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been developed.

2.  The appellant was exposed to ionizing radiation during 
active duty service.

3.  The appellant's conditions of difficulty swallowing food, 
aching shoulders, back, knee, and hip disorders were not 
shown in service; a chronic disease associated with 
difficulty swallowing food, aching shoulders, back, knee, and 
hip disorders was not shown within one year after separation 
from service; the claimed conditions did not result from 
inservice exposure to ionizing radiation.


CONCLUSION OF LAW

The appellant's difficulty swallowing food, aching shoulders, 
back and knee disorders, and hip replacements were not 
incurred in service or as a result of inservice exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The service medical evidence of record consist solely of the 
appellant's induction and separation examination reports.  
These records do not show any disability or symptoms 
pertaining to difficulty swallowing food, aching shoulders, 
back, knee or hip disorders.  The evidence of record 
indicates that any additional service medical evidence that 
may have existed were likely destroyed in a fire at the 
National Personnel Records Center.

During a hearing before the RO held in July 1992, the 
appellant testified that his difficulty with swallowing began 
in the late 1940's, after his separation from service.  He 
also indicated that his back problems began about 2 years 
after separation from service.  He reported that he began 
having problems with his hips in the late 1970's.  His 
shoulder and knee problems began in the 1960's.  He contends 
that he was exposed to radiation during his World War II 
service, in Hiroshima and Nagasaki, and that as a result, he 
now suffers from these conditions. 

A letter from a physician (Dr. L.D.F.), dated in August 1995, 
states that the appellant suffers from, among others, bone 
and joint disease, lumbar disc disease, degeneration of the 
spine, and constriction of his throat with swallowing 
difficulties.  Dr. L.D.F. further states that "[t]hese 
things can certainly all be caused by his exposure to 
ionizing radiation while in the service." 

In a letter dated in February 1993, the Defense Nuclear 
Agency (DNA) reported that it was quite likely that the 
appellant passed through Hiroshima, and considered his 
statements that he was present at Nagasaki.  DNA reported 
that a scientific dose reconstruction showed that an eight 
hour visit to Nagasaki ground zero as early as September 16, 
1945, and to Hiroshima ground zero as early as October 7, 
1945 (the day the occupation forces arrived at each city, 
respectively), resulted in a calculated dose of less than 
0.001 rem.  

In a letter dated in October 1997, the Under Secretary for 
Health, having considered the DNA's dose estimate and the 
medical evidence of record, found that it was unlikely that 
the appellant's difficulty in swallowing or joint or back 
disorders could be attributed to ionizing radiation exposure 
in service.  As a result of this opinion, and following a 
review of the evidence of record, the Under Secretary for 
Benefits, in a letter dated in October 1997, concluded that 
there was no reasonable possibility that the appellant's 
disabilities were the result of inservice exposure to 
ionizing radiation. 

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be established if a chronic disease 
becomes manifest to a degree of 10 percent or more within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for a disease based on radiation exposure 
can be established under 38 C.F.R. § 3.311.  Under the 
relevant provisions of 38 C.F.R. § 3.311, it is stipulated 
that in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose.  For purposes 
of this section the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall 
include the following: 

(i)	All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; 
(ii)	Thyroid cancer;
(iii)	Breast cancer; 
(iv)	Lung cancer;
(v)	Bone cancer;
(vi)	Liver cancer; 
(vii)	Skin cancer;
(viii)	Esophageal cancer;
(ix)	Stomach cancer;
(x)	Colon cancer;
(xi)	Pancreatic cancer;
(xii)	Kidney cancer;
(xiii)	Urinary bladder cancer;
(xiv)	Salivary gland cancer; 
(xv)	Multiple myeloma; 
(xvi)	Posterior subcapsular 
cataracts; 
(xvii)	Non-malignant thyroid nodular 
disease;
(xviii)	Ovarian cancer; 
(xix)	Parathyroid adenoma; 
(xx)	Tumors of the brain and central 
nervous system;
(xxi)	Cancer of the rectum; 
(xxii)	Lymphomas other than Hodgkin's 
disease; and
		(xxiii)	Prostate cancer and other forms of 
cancer.

A radiogenic disease shall not include polycythemia vera.  If 
a claim is based on a disease other than the previously 
listed diseases, VA shall nevertheless consider the claim 
under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b).

If a veteran exposed to ionizing radiation during service 
subsequently develops a radiogenic disease, the claim is to 
be reviewed by the Under Secretary for Benefits to determine 
whether the claimed disease resulted from inservice exposure 
to ionizing radiation.  An advisory opinion from the Under 
Secretary for Health may be obtained.  38 C.F.R. 
§ 3.311(b)(1), (c), & (e). 

Having considered the evidence of record and the applicable 
laws, the Board finds that entitlement to service connection 
for the conditions at issue is not warranted.  The evidence 
of record indicates that the claimed conditions were not 
shown in service, as acknowledged by the appellant himself.  
Nor does the record show evidence of a chronic disease 
associated with the claimed conditions manifest to a degree 
of 10 percent or more within one year after separation from 
service.  The Board specifically notes that arthritis is 
considered a chronic disease and that he has been diagnosed 
with arthritis.  However, he himself has indicated that this 
was not manifested within one year after separation from 
service.

It is noted that Dr. L.D.F. reported that the conditions at 
issue could certainly have been caused by the appellant's 
exposure to ionizing radiation in service.  However, the 
Board also notes that a medical opinion from the Under 
Secretary for Health, which the Board finds to be more 
probative as it was based on a review of the medical evidence 
of record and consideration of the dose estimate, determined 
that it was unlikely that the claimed conditions were due to 
such exposure.  Given that the conditions at issue were not 
shown in service, that a chronic disease associated with the 
claimed conditions was not shown within one year after 
separation from service, and given the opinions of the Under 
Secretary for Health and the Under Secretary for Benefits, 
the Board concludes that service connection for the claimed 
conditions is not warranted.


ORDER

Entitlement to service connection for the residuals of 
radiation exposure during service claimed as difficulty 
swallowing food, aching shoulders, back and knee disorders, 
and hip replacements is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals






